Title: From George Washington to William Fairfax, 5 May 1755
From: Washington, George
To: Fairfax, William



[Winchester, 5 May 1755]
To The Honble Wm Fairfax Esqr.BelvoirDear Sir

I overtook the General at Frederick Town in Maryld and from thence we proceeded to this place, where we shall remain till the arrival of the 2d Division of the Train, (which we hear left Alexandria on Tuesday last); after that, we shall continue our March to Wills Creek, from whence it is imagined we shall not stir till the latter end of this Month for want of Waggons, and other conveniences to Transports our Baggage &ca over the Mount⟨n.⟩
You will naturally conclude that to pass through Maryld (when no business object requird it) was an uncommon, & extraordinary rout for the Genl, and Colo. Dunbarr’s Regiment to this place; but at the same time t The reason, however, was obvious to say, that t Those who promoted it had rather have that the communication

should be opened that way, than through Virginia; but I now believe the eyes of the General are now open, & the Imposition has too evidently appeard, for the Imposer’s to subject us to the same Inconveniences again detected—consequently the like will not happen again. Please to make my Compts to Colo. G: to whom I shall write by the next oppertunity, and excuse haste—I am Sir Yr most Obedt Servt

Go: Washington
Winchester 5th of May 1755

